Title: To George Washington from Colonel Oliver Spencer, 14 May 1779
From: Spencer, Oliver
To: Washington, George



Sir
Brinkers Mills [Pa.] May 14th 1779

agreable to the orders of General Hand I Send Serjt DeLong Who has been into the Indian Country, for your Excellency’s to Examine.
we are now entered on the repairs of the road, to Wyoming but are exceedingly put to it, for tools, as axes are almost the only tools we are posses’d of; I Expect to meet Col. Courtlandt tomorrow at Pokono, and am in hopes to make good head way through, nothing Shall be wanting on the part of the Troops under me, that I can possible help or is reasonable to Expect. Im your Excellency’s Most Obedt & Hble Servt
Oliver Spencer
